Exhibit 10.4
 
WARRANT PURCHASE AGREEMENT
 
THIS WARRANT PURCHASE AGREEMENT (this “Agreement”), dated as of the date set
forth on the signature page hereto, by and among AVRA Surgical Robotics, Inc., a
Delaware corporation (the “Company”) with an address at c/o Stamell & Schager,
LLP, 1 Liberty Plaza, 35th Floor, New York, NY 10006, and the purchaser
executing a signature page attached hereto (the "Purchaser").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to sell to the Purchaser and the Purchaser desires
to purchase from the Company a warrant in the form attached hereto as Exhibit A
(the “Warrant”) to purchase the number of shares (the "Warrant Shares") of the
Company’s common stock, par value $.0001 per share (the “Common Stock”), set
forth on the signature page hereto at a purchase price for each Warrant Share
initially purchasable under the Warrant equal to $2.13 per Warrant Share.
 
NOW, THEREFORE, in consideration of the premises, conditions and promises herein
contained, the parties hereto agree as follows:
 
1.   PURCHASE AND SALE OF THE WARRANT
 
1.1   Sale and Issuance of Warrant
 
(a)   Sale of the Warrant.  Subject to the terms and conditions set forth in
this Agreement, in consideration of Purchasers services to the Company as
Internet Communications Manager through December 31, 2013, the Company agrees to
sell and deliver to the Purchaser and the Purchaser agrees to purchase from the
Company, upon the execution and delivery hereof, the Warrant for the aggregate
Purchase Price set forth on the Purchaser's signature page.
 
(b)   Closing Date.  The completion of the purchase and sale of the Warrant
hereunder (the “Closing”) shall be held immediately following the execution and
delivery of this Agreement.
 
(c)   Deliveries.
 
(i) At the Closing, the Company shall deliver to the Purchaser the Warrant in
the Purchaser’s name, representing the right to purchase the Warrant Shares to
be purchased by such Purchaser hereunder, against payment of the Purchase Price
and
 
(ii) The Company and the Purchaser shall deliver this Agreement duly executed at
the Closing.
 
2.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
 
The Company hereby represents, warrants and covenants to the Purchaser as
follows:
 
2.1   Organization; Good Standing.  The Company has been duly incorporated, is
validly existing as a corporation and is in good standing under the laws of the
State of Delaware and has the requisite power to carry on its business as now
conducted.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2   Authorization.  The Company has the requisite power and authority to enter
into this Agreement and to carry out its obligations hereunder. The execution,
delivery and performance of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby have been duly authorized
by the board of directors of the Company and no other actions on the part of the
Company are necessary to authorize this Agreement or the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company and constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors' rights generally or by
general principles of equity.  The Company shall have authorized the sale of the
Warrant and issuance of the underlying Warrant Shares, pursuant to the terms and
conditions of this Agreement, and, when issued, sold and delivered in accordance
with this Agreement for the consideration described herein, the Warrant shall be
duly authorized and validly issued, is fully paid, and was issued in accordance
with the registration or qualification provisions of any applicable securities
laws or pursuant to valid exemptions therefrom. Upon issuance of the Warrant
Shares following proper exercise of the Warrants, including payment of the
applicable exercise price, such Warrant Shares shall be validly issued, fully
paid and nonassessable shares of Common Stock of the Company.
 
2.3   Consents.  The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the valid execution,
delivery and performance by the Company or the offer and sale of the Warrant
other than the filing of a Form D Notice of Exempt Offering of Securities (“Form
D”) with the Commission, if deemed advisable by the Company, and such filings as
are required to be made under applicable state  securities laws.
 
2.4   Compliance.  To the knowledge of the Company’s officers and directors, no
claim has been filed against the Company alleging a violation of any applicable
laws or regulations of foreign, federal, state and local governments and all
agencies thereof. The Company holds all of the material permits, licenses,
certificates or other authorizations of foreign, federal, state or local
governmental agencies required for the conduct of its business as presently
conducted.
 
3.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.
 
The Purchaser hereby represents and warrants to the Company, solely as to
itself, as follows:
 
3.1   The Purchaser acknowledges that this subscription may be accepted or
rejected, in whole or in part, by the Company in its sole discretion.  The
Company shall have no obligation to issue the Warrant to the Purchaser unless
and until this Agreement is executed and delivered by the Purchaser and accepted
by the Company.
 
3.2   The Purchaser recognizes that purchase of the Warrant involves a high
degree of risk including, but not limited to, the following: (i) an investment
in the Company is highly speculative, and only investors who can afford the loss
of their entire investment should consider investing in the Company, the Warrant
and the underlying Warrant Shares; (ii) the Purchaser may not be able to
liquidate her investment; (iii) transferability of the Warrant and the
underlying Warrant Shares is extremely limited; and (iv) in the event of a
disposition of the Warrant and/or the underlying Warrant Shares, the Purchaser
could sustain the loss of her entire investment.
 
3.3   The Purchaser hereby acknowledges and represents that the Purchaser has
prior investment experience, including investment in securities that are not
listed, are unregistered and are not traded on any stock exchange or an
automated quotation system.
 
3.4   The Purchaser hereby acknowledges receipt and careful review of this
Agreement and the form of Warrant, and hereby represents that the Purchaser has
been furnished by the Company during the course of this transaction with all
information regarding the Company, the Warrant and the underlying Warrant Shares
that the Purchaser has requested or desired to know, has been afforded the
opportunity to ask questions of, and to receive answers from, duly authorized
officers or other representatives of the Company concerning the terms and
conditions of the Warrant and the underlying Warrant Shares and the affairs of
the Company and has received any additional information which the Purchaser has
requested. In evaluating the suitability of this investment in the Company, the
Purchaser has not relied upon any representations or other information (whether
oral or written) other than as set forth in this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3.5   To the extent the Purchaser has deemed necessary, the Purchaser has
retained, at the sole expense of the Purchaser, and relied upon appropriate
professional advice regarding the investment, tax and legal merits and
consequences of this Agreement and her purchase of the Warrant and the
underlying Warrant Shares hereunder.
 
3.6   The Purchaser hereby represents that such Purchaser either by reason of
the Purchaser’s business or financial experience, or the business or financial
experience of the Purchaser’s professional advisors (who are unaffiliated with
and who are not compensated by the Company or any affiliate or selling agent of
the Company, directly or indirectly), has the capacity to protect such
Purchaser’s interests in connection with the transaction contemplated hereby and
to adequately evaluate the risks and merits of purchase of the Warrant and the
underlying Warrant Shares.
 
3.7   The Purchaser is able to bear the substantial economic risks of an
investment in the Company and could afford a complete loss of such
investment.  The Subscriber's overall commitment to investments which are not
readily marketable is not disproportionate to the Purchaser's net worth and the
Purchaser's investment in the Company will not cause such overall commitment to
become excessive.  The Purchaser has adequate net worth and means of providing
for current needs and personal contingencies to sustain a complete loss of the
Purchaser's investment in the Company, and the Purchaser has no need for
liquidity in this investment.
 
3.8   The Purchaser hereby acknowledges that the Warrant and the underlying
Warrant Shares have not been reviewed by the United States Securities and
Exchange Commission or any state regulatory authority, and that the sale of the
Warrant and the underlying Warrant Shares is intended to be exempt from the
registration requirements of Section 5 of the Act based in part upon the
Purchaser’s representations and agreements contained in this Agreement.  The
Purchaser agrees that it shall not sell or otherwise transfer the Warrant and
the underlying Warrant Shares unless they are registered under the Act and
applicable state securities laws or unless and until the Company receives an
opinion of counsel to the Company that an exemption from such registration is
available.  The Purchaser acknowledges that no federal or state agency has made
any determination as to the fairness of the offering of the Warrant and the
underlying Warrant Shares, or any recommendation or endorsement of the Warrant
and the underlying Warrant Shares.
 
3.9   The Purchaser is purchasing the Warrant and the underlying Warrant Shares
for the Purchaser’s own account for investment and not with a view toward the
resale or distribution to others.  If other than a natural person, the Purchaser
was not formed for the purpose of purchasing the Warrant and the underlying
Warrant Shares.
 
3.10   The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Warrant through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or over
the Internet, in connection with the offering and sale of the Warrant and is not
purchasing the Warrant as a result of any seminar or meeting to which the
Purchaser was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser in connection with investments in securities
generally.
 
3.11   The Purchaser represents that the Purchaser has full power and authority
to execute and deliver this Agreement and to purchase the Warrant.  This
Agreement constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
3.12   The Purchaser represents and warrants that such Purchaser has not
engaged, consented to nor authorized any broker, finder or intermediary to act
on such Purchaser’s behalf, directly or indirectly, as a broker, finder or
intermediary in connection with the transactions contemplated by this Agreement.
The Purchaser shall indemnify and hold harmless the Company from and against all
fees, commissions or other payments owing to any such person or firm acting on
behalf of such Purchaser hereunder.
 
3.13   The foregoing representations and warranties are true as of the date of
this Agreement and shall be true as of the date of the closing of the purchase
of the Warrant by the Purchaser.  If, in any respect, such representations and
warranties shall not be true on or prior to such date, the Purchaser will give
prompt written notice of such fact to the Company.
 
4.   MISCELLANEOUS.
 
4.1   Expenses.  The Company and the Purchasers will each pay their own expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Agreement.
 
4.2   Survival. Except as otherwise provided in this Agreement, all
representations, warranties, covenants and agreements contained in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing.  No investigation by the Purchaser shall affect the survival or
enforceability of the Company’s representations, warranties, covenants and
agreements contained in this Agreement.
 
4.3   Notices.  All notices and other communications required or permitted under
this Agreement shall be deemed to have been duly given and made if in writing
and if served by personal delivery to the party for whom intended (which shall
include delivery by Federal Express or similar internationally
nationally-recognized service) to the following address, or such other address
as may be designated in writing hereafter by, such party. All communications
will be sent to the Company at c/o Stamell & Schager, LLP, 1 Liberty Plaza, 35th
Floor, New York, NY 10006 and to Purchaser at the address(es) set forth on the
Purchaser's signature page or at such other address(es) as the Company or
Purchaser may designate by ten (10) days advance written notice to the other
parties to this Agreement.
 
4.4   Waiver.  No delay on the part of any party hereto with respect to the
exercise of any right, power, privilege or remedy under this Agreement shall
operate as a waiver thereof, nor shall any exercise or partial exercise of any
such right, power, privilege or remedy preclude any further exercise thereof or
the exercise of any other right, power, privilege or remedy.  No modification or
waiver by any party hereto of any provision of this Agreement or consent to any
departure by any other party therefrom, shall be effective other than in the
specific instance and for the purpose for which given.
 
4.5   Remedies.  The rights, powers, privileges and remedies hereunder are
cumulative and not exclusive of any other right, power, privilege or remedy the
parties hereto would otherwise have.
 
4.6   Entire Agreement.  This Agreement constitutes the entire agreement and
understanding among the Purchaser and the Company, and supersedes all prior
agreements and understandings, relating to the subject matter hereof.
 
4.7   GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.  VENUE FOR ANY LEGAL ACTION HEREUNDER SHALL BE
THE STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW
YORK, STATE OF NEW YORK.
 
4.8   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Facsimile signatures or signatures delivered
electronically by .PDF shall bind the parties hereto to the same extent as
original signatures.
 
 
4

--------------------------------------------------------------------------------

 
 
  4.9   Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement and without affecting the validity or
enforceability of such provision in any other jurisdiction.
 
4.10   Cross References.  References in this Agreement to any section are,
unless otherwise specified, to such section of this Agreement.
 
4.11   Headings.  The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
 
4.12   Amendment and Waiver.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement will be
effective unless such modification, amendment or waiver is approved in writing
by the Company and the Purchaser. The failure of any party to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement.
 
4.13   Binding Effect.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties (including
transferees of the Warrant). Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
4.14   Construction. The parties hereto agree that this Agreement is the product
of negotiations between sophisticated parties and individuals, all of whom were
represented by separate counsel, and each of whom had an opportunity to
participate in, and did participate in, the drafting of each provision
hereof.  Accordingly, ambiguities in this Agreement, if any, shall not be
construed strictly or in favor of or against any party hereto but rather shall
be given a fair and reasonable construction without regard to the rule of contra
proferentem.  As used in this Agreement, the word “including” shall mean
“including without limitation” and the masculine gender shall include the
feminine and the neuter gender.
 
[SIGNATURES FOLLOW]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of July __,
2013.
 

 
COMPANY:
 
 
AVRA SURGICAL ROBOTICS, INC.
 
 
By:
     
Name:  Barry F. Cohen
Title:    President

 
 
6

--------------------------------------------------------------------------------

 
 
WARRANT PURCHASE AGREEMENT
PURCHASER SIGNATURE PAGE
 
 
____________________________________
Purchaser Name (Please print or type.)
____________________________________
Signature
____________________________________
Capacity in which signed (if other than individual)
 
Dated as of: _________________, 2013
 
Aggregate number of Warrant Shares issued: 62,500____________

Purchaser Address:
(Please print or type.)


___________________________________________


___________________________________________


___________________________________________


 
7

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Warrant
 
 
 8

--------------------------------------------------------------------------------

 


 